PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Dahmani, et al.
Application No. 16/945,255
Filing Date: July 31, 2020
Attorney Docket No.  5631-094
For: METHOD OF FORMING A THIN FILM OF TANTALUM WITH LOW RESISTIVITY


:
:
:	
:
:       DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed March 9, 2022, to expedite consideration of the petition under 37 CFR 1.55(f), filed January 24, 2022, to accept a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted to the extent that the petition fee of $420 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of FR Application No. 1908933 received on December 18, 2020.

Applicant is advised that a Notice of Allowance and Fee(s) Due (Notice) was mailed on December 27, 2021, which requires a reply.

As requested in the present petition, a corrected/updated filing receipt is enclosed with this decision.  





/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions

Enclosure: Corrected/Updated Filing Receipt